

117 S1806 IS: Biodiesel Tax Credit Extension Act of 2021
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1806IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Grassley (for himself, Ms. Cantwell, Ms. Ernst, Ms. Klobuchar, Mr. Marshall, Mrs. Shaheen, Mrs. Fischer, Mrs. Murray, Mr. Rounds, Ms. Smith, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend tax incentives for biodiesel and renewable diesel.1.Short titleThis Act may be cited as the Biodiesel Tax Credit Extension Act of 2021.2.Extension of tax incentives for biodiesel and renewable diesel(a)Income tax credit(1)In generalSection 40A(g) is amended by striking December 31, 2022 and inserting December 31, 2025.(2)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2022.(b)Excise tax incentives(1)Termination(A)In generalSection 6426(c)(6) is amended by striking December 31, 2022 and inserting December 31, 2025.(B)PaymentsSection 6427(e)(6)(B) is amended by striking December 31, 2022 and inserting December 31, 2025.(2)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2022.